UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMar. 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto Commission file Number00-16934 BOL BANCSHARES, INC. (Exact name of registrant as specified in its charter.) Louisiana 72-1121561 (State of incorporation) (I.R.S. Employer Identification No.) 300 St. Charles Avenue, New Orleans, La.70130 (Address of principal executive offices) (504) 889-9400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date: 179,ay 19, 2010. 1 BOL BANCSHARES, INC. & SUBSIDIARY INDEX Page No. PART I.Financial Information Item 1. Financial Statements Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flow 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk, Catastrophic Events and Future Growth 13 Item 4T. Controls and Procedures 13 PART II.Other Information Item 6. Exhibits 14 Signatures 15 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements BOL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CONDITION Mar. 31 Dec. 31, (Amounts in Thousands) (Unaudited) (Audited) ASSETS Cash and Due from Banks Non-Interest Bearing Balances and Cash $ $ Federal Funds Sold Certificates of Deposit Investment Securities Securities Held to Maturity Securities Available for Sale Loans-Less Allowance for Loan Losses of $1,800 in 2010 and in 2009 Property, Equipment and Leasehold Improvements (Net of Depreciation and Amortization) Other Real Estate Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Non-Interest Bearing NOW Accounts Money Market Accounts Savings Accounts Time Deposits, $100,000 and over Other Time Deposits TOTAL DEPOSITS Notes Payable Other Liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock - Par Value $1 1,816,824 Shares Issued and Outstanding in 2010 1,837,089 Shares Issued and Outstanding in 2009 Common Stock - Par Value $1 179,145 Shares Issued and Outstanding in 2010 and 2009 Accumulated Other Comprehensive Income Capital in Excess of Par - Retired Stock Undivided Profits Current Earnings TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Index BOL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended Mar. 31 (Amounts in Thousands) INTEREST INCOME Interest and Fees on Loans $ $ Interest on Investment Securities 2 14 Interest on Federal Funds Sold 4 10 Interest on Certificates of Deposit 17 8 Total Interest Income INTEREST EXPENSE Interest on Deposits 90 93 Interest Expense on Notes Payable and Debentures 19 28 Total Interest Expense NET INTEREST INCOME Provision for Loan Losses 75 95 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Service Charges on Deposit Accounts 94 Cardholder & Other Credit Card Income Other Operating Income Total Non-interest Income NON-INTEREST EXPENSE Salaries and Employee Benefits Occupancy Expense Communications 47 53 Outsourcing Fees Loan & Credit Card Expense 26 27 Professional Fees 54 53 ORE Expense 13 Other Operating Expense 13 Total Non-interest Expense Income Before Tax Provision Provision For Income Taxes 2 NET INCOME $ $ Earnings Per Share of Common Stock $ $ The accompanying notes are an integral part of these financial statements. 4 Index BOL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) BOL BANCSHARES, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Mar. 31 Mar. 31 (Amounts in thousands) NET INCOME $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX Unrealized Holding (Losses) Gains on Investment Securities Available-for-Sale, Arising During the Period 37 (6
